Citation Nr: 0939933	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-09 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability, to include an old compression fracture of T12.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to July 
1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the RO 
in Muskogee, Oklahoma, which determined that new and material 
evidence had not been received to reopen the Veteran's claim 
of entitlement to service connection for an old compression 
fracture T12 with degenerative changes.

Subsequent to the issuance of the January 2008 statement of 
the case (SOC), the Veteran's representative submitted 
additional evidence which was not considered by the RO.  The 
Veteran has waived RO consideration of that evidence in an 
August 2009 submission.  The Board may consider the appeal.  
38 C.F.R. § 20.1304 (2009).

The Veteran testified at an August 2009 videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding has been associated with the 
claims file.  


FINDINGS OF FACT

1. An unappealed January 2005 RO rating decision denied the 
Veteran's claim of entitlement to service connection for a 
back condition.  

2. Evidence received since the January 2005 rating decision 
is new to the claims file, but does not relate to an 
unestablished fact necessary to substantiate the claim of 
whether the Veteran's back disability was aggravated by 
service, and is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The January 2005 RO rating decision denying a claim of 
entitlement to service connection for a back condition is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).

2.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for a back 
disability; the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the Veteran's claim, a 
letter dated in May 2006 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  The letter advised the Veteran of 
the information necessary to substantiate the claim, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  The Veteran was informed of the 
specific types of evidence he could submit, which would be 
pertinent to his claim, and advised that it was ultimately 
his responsibility to support the claim with appropriate 
evidence.  In addition, the letter provided the Veteran with 
notice concerning the assignment of disability ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006).

For petitions to reopen previously denied claims for service 
connection, VCAA notice must define what qualifies as "new" 
and "material" evidence and describe what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The May 2006 letter informed the Veteran of the 
requirements of reopening a previously denied claim through 
new and material evidence and informed him of the basis of 
the prior denial of his service connection claim.  

As for the duty to assist, the result of RO development 
indicates that the Veteran's service treatment records are 
not available.  According to the National Personnel Records 
Center (NPRC), the records were mailed to the RO in Muskogee, 
Oklahoma in September 1974.  The RO, however, never received 
the records.  There is also indication that the service 
treatment records may have, instead, been destroyed in a 1973 
fire at the NPRC facility in St. Louis, Missouri.  VA has a 
heightened duty to assist in these cases.  See, e.g., 
Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  
The Board concludes that the heightened duty to assist has 
been met here.  The claims file contains all available 
evidence pertinent to the claim, including the Veteran's DD 
Form 214, Certification of Military Service, October 1968 VA 
Medical Center (VAMC) clinical records, May 1974 VA 
examination report, and private treatment records.  VA has 
requested records identified throughout the claims process, 
and the claims file includes the negative replies from 
facilities that indicated they did not have the Veteran's 
records.  The Veteran's attorney was informed in an April 
2006 letter from the NPRC that the Veteran's service 
treatment records were not in their files and could not be 
completely reconstructed.  The RO notified the Veteran in the 
May 2006 letter that his service treatment records were 
likely fire-related and thus unavailable.  It is further 
noted that a search of morning reports for Btry A 450th AAA 
Bn for August and September 1954 returned negative results.  
Thereafter, the RO made a formal finding on the 
unavailability of service medical records, and the Veteran 
was notified accordingly in a July 2007 letter.  The Veteran 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claim.  
Therefore, the Board finds that the claims file contains all 
available evidence pertinent to the claim, as well as 
sufficient evidence to make a decision on the claim. VA has 
fulfilled its duty to assist the Veteran in obtaining all 
outstanding records.

The duty to assist extends to the provision of examinations 
and medical opinions in certain cases.  See 38 C.F.R. § 
3.159(c).  In petitions to reopen, however, the duty to 
assist does not include such an obligation.  See id.  In any 
event, it is noted that the Veteran was previously afforded a 
comprehensive spine examination in May 1974 in conjunction 
with his claim for nonservice-connected pension benefits.  
The Board finds that further examination or opinion is not 
needed in this instance because, as discussed below, new and 
material evidence to reopen the claim has not been received.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Petition to Reopen

The Veteran contends that he has a back disability that was 
aggravated by service.  Specifically, he asserts that he 
reported for sick call during basic training and was placed 
on light duty status.  See Veteran's statement, June 2006; 
videoconference hearing transcript, August 2009.  The 
original claim of entitlement to service connection for a 
back condition was denied in a January 2005 RO rating 
decision.  The Veteran initiated an appeal in February 2005 
by submitting a notice of disagreement, and the RO issued a 
statement of the case (SOC) in July 2005.  Although the 
Veteran initiated an appeal with a notice of disagreement, he 
did not perfect the appeal with a timely substantive appeal 
after he was furnished with the SOC.  Accordingly, the 
January 2005 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.202 (2009).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  "New evidence" means 
evidence not previously submitted to agency decision makers, 
and "material evidence" means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Lay 
assertions of medical causation or diagnosis do not 
constitute credible evidence, as lay persons are not 
competent to offer medical opinions.  Tirpak v. Derwinski, 2 
Vet. App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including arthritis, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  This presumption attaches only where there has 
been an induction examination in which the later-complained-
of disability was not noted.  The term "noted" denotes only 
such conditions as are recorded in examination reports.  
History provided by the veteran of the preservice existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).

In cases where the disease or injury at issue is not noted on 
the entrance examination, a two-pronged test is for 
consideration in determining whether the presumption of 
soundness has been rebutted.  First, VA must show by clear 
and unmistakable evidence that the disease or injury existed 
prior to service.  Second, VA must show by clear and 
unmistakable evidence that the preexisting disease or injury 
was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  The law further provides that the burden to rebut 
the presumption and show no aggravation of a pre-existing 
disease or disorder during service lies with the government.  
See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

Concerning clear and unmistakable evidence that the disease 
or injury was not aggravated by service, after having 
determined the presence of a preexisting condition, a lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); 38 U.S.C.A. § 1153.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).  Temporary or intermittent flare-ups of symptoms of 
a preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993) Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1). 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran's claim of entitlement to service connection for 
a back condition was previously denied because the records 
consistently indicated a history of fracture of the spine 
prior to enlistment in service, and the 1974 VA examination 
found no evidence that would establish a worsening of the 
preexisting disability.  In order for the claim to be 
reopened, the Veteran must submit evidence showing that his 
back condition was aggravated by service.  

Since the January 2005 rating decision, the Veteran's 
attorney has submitted numerous private medical records 
demonstrating treatment for back problems.  Among other 
things, these records reflect treatment from Dr. W. Rupert 
from 1979 to 1990, from Dr. A.J. Bisson in 2000, at the 
Orthopedic Sports Center from January 2002 to June 2005, at 
Norman Regional Hospital from October 2002 to March 2005, 
from a chiropractor from November 2003 to March 2005, from 
Dr. A. Kanna in 2004, and from Dr. A. Bonebreak in 2005.  
While this evidence is new, it does not relate to an 
unestablished fact necessary to substantiate the Veteran's 
claim.  Namely, the evidence does not address whether the 
Veteran's preexisting back condition was aggravated by 
service.  Indeed, the evidence shows treatment for back 
problems starting in 1979, over two decades following service 
discharge, and makes no mention of, or inference to, service.  
As the newly submitted private medical records fail to raise 
a reasonable possibility of substantiating the Veteran's 
claim, they do not qualify as new and material evidence.  

In addition, the RO has also received clinical records dated 
in October 1968 from the VAMC in Oklahoma City.  These 
records show that the Veteran was hospitalized, over 12 years 
after service separation, for an acute strain superimposed on 
an old compression fracture of T12 and degenerative changes 
of L3.  The Veteran indicated that he hurt his back lifting a 
sack of peanuts and reported having an old back injury along 
with an 18-year history of low back pain.  There is no 
mention of military service.  The Board finds that this 
evidence, while new, does not relate to an unestablished fact 
necessary to substantiate the Veteran's claim, despite the 
reference to an old back injury, because it does not indicate 
in any way that the old compression fracture was a condition 
that had been aggravated by service.  Therefore, it does not 
constitute new and material evidence.  

Furthermore, since the January 2005 rating decision, the RO 
has also received a written statement notarized in August 
2007 from N. S. who served at Fort Bliss in August 1954 in 
the "4th Division US Army Special 5."  In this statement, 
made while in critical condition, Mr. N.S. states "Back 
Broke he always had light duty.  Always in pain all of the 
time."  There is no indication that this statement is in 
reference to the Veteran.  However, even assuming based on 
this statement that the Veteran was always on light duty due 
to back pain in August 1954, the statement nevertheless does 
not show that his back problem, which is shown to have 
preexisted service, was aggravated by service.  In this 
regard, this evidence fails to raise a reasonable possibility 
of substantiating the Veteran's claim and thus cannot be 
construed as new and material evidence.  

Accordingly, the Board finds that new and material evidence 
has not been submitted to reopen the claim of entitlement to 
service connection for a back disability.  The petition to 
reopen must therefore be denied.  See 38 C.F.R. § 3.156(a).

ORDER

The petition to reopen a claim of entitlement to service 
connection for a back disability, to include an old 
compression fracture of T12, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


